

117 S1552 IS: To require a report on defense and aerospace manufacturing supply chains.
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1552IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a report on defense and aerospace manufacturing supply chains.1.Report on defense and aerospace manufacturing supply chains(a)In generalNot later than 1 year after the date of the enactment of this Act, and from time to time thereafter, the Administrator of the National Aeronautics and Space Administration (referred to in this section as NASA) shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on domestic defense and aerospace manufacturing supply chains for NASA civil space missions and operations.(b)ElementsThe report required by subsection (a) shall include an assessment of—(1)the defense and aerospace manufacturing supply chains relevant to NASA in each region of the United States; and(2)a comprehensive list of the collaborative efforts, including future and proposed collaborative efforts, between NASA and the Manufacturing USA institutes of the Department of Commerce.